                 IN THE UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                          ASHEVILLE DIVISION
                              1:18 CV 327

ELLA C. SWAIN                          )
                                       )
                 Plaintiff,            )
       v.                              )                            ORDER
                                       )
CHARTER COMMUNICATIONS, INC.           )
d/b/a SPECTRUM                         )
                                       )
                 Defendant.            )
______________________________________ )

       This matter is before the Court upon the Motion for Admission Pro Hac Vice and

Affidavit (Doc. 10) filed by Elizabeth C. King. The Motion indicates that Ms. King, a

member in good standing of the Bar of this Court, is local counsel for Defendant and that

she seeks the admission of Matthew Keilson, who the Motion represents as being a member

in good standing of the Bar of Florida. It further appears that the requisite admission fee

has been paid.

       Accordingly, the Court GRANTS the Motion (Doc. 10) and ADMITS Matthew

Keilson to practice pro hac vice before the Court in this matter while associated with local

counsel.                      Signed: January 24, 2019
